Citation Nr: 0705505	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-10 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System of Southern 
Arizona
in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from 
September 19 to 29, 2003.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from September August 1972 
to February 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the Department of 
Veterans Affairs (VA) Health Care System of Southern Arizona 
(MC) in Tucson, Arizona.

In August 2006, the veteran failed to report for a hearing 
before a Veterans Law Judge at the RO, scheduled at his 
request.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for medical expenses incurred 
at St. Joseph's Hospital from September 19 to 29, 2003, for 
treatment of a basilar tip aneurysm.

The Sierra Vista Regional Health Center emergency room report 
of record shows that the veteran presented on September 18, 
2003 to the emergency room, via ambulance, after he suffered 
a syncopal episode with symptoms of dizziness.  Those records 
noted that at the time he was brought in, the situation was 
emergent.  The Emergency Phyisician Record, signed by Dr. 
Wager, indicates that a Head CT scan showed a 1 centimeter 
basilar tip aneurism without hemmorage.  Dr. Wagner also 
indicated that no intensive care unit (ICU) beds were 
available in Tuscon, including the VA, or at the Phoenix VA.  
It was indicated that the Barrows Neurology Clinic, 
associated with St. Joseph's Hospital in Phoenix, would 
accept the veteran.  It was indicated that the veteran was 
transferred and that his condition was improved.  It was not 
indicated that his condition was stable.  

St. Joseph's Hospital Discharge Instructions, indicated that 
the veteran was admitted on December 19, 2003 and discharged 
on September 29, 2003 and the diagnosis was basilar tip 
aneurysm clip.  

The claimed medical expenses include $1,660 associated with 
treatment as St. Joseph's Hospital from September 19 to 28, 
2003.  

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2006).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002, including that 
the claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  
The criteria also require that at the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment, that 
the veteran is financially liable to the provider of 
emergency treatment for that treatment, and that the veteran 
has no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment. 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 
(d)(e)(f)(g).

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  As a 
starting point, the hospital records from St. Joseph's 
Memorial Hospital for the period in question, September 19 to 
29, 2002, including operative reports, are not on file.  
These records are essential to this claim and must be 
obtained. 38 U.S.C.A. § 5103A(b).

As noted above, the record shows that the doctor at the 
Sierra Vista Regional Health Center emergency room contacted 
the VA medical centers in Tucson and Phoenix for the purpose 
of trying to transfer the veteran to a VA facility, but was 
informed that no ICU  beds were available.  The veteran was 
transferred to St. Joseph's hospital and apparently had 
surgery for the aneurysm.  He was hospitalized for 10 days.  
The question that needs to be addressed is whether a medical 
emergency existed during the entire time he was hospitalized 
such that he could not be transferred to a VA or other 
federal facility and or whether (and when) the veteran 
reached a point of stabilization.  To clarify these matters, 
a medical opinion must be obtained.  See 38 U.S.C.A. § 5103A 
(d).  

The VAMC should also make a determination as to veteran's 
enrollment in the VA health care system and receipt medical 
services in the 24 months preceding September 2003.  The VAMC 
should also ascertain whether the veteran is financially 
liable for the treatment and whether the veteran has coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment, separate from 
VA.

Moreover, the Board observes that the VAMC did not comply 
with the notice requirements as found in the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a).  The RO sent a 
VCAA letter in March 2005.  That letter, however, did not 
inform the veteran of the type of evidence necessary to 
substantiate the claim for payment/reimbursement for medical 
service provided, of the respective responsibility of the 
parties to submit or obtain evidence to substantiate the 
claim or that he should submit any evidence he had in his 
possession which pertains to the claim.  The RO should send 
the appropriate corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for payment 
or reimbursement of medical expenses 
incurred for private hospitalization 
treatment at St. Joseph's Hospital from 
September 19 to 29, 2003, the VAMC should 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations.  This letter should 
specifically advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain. In the letter, the veteran 
should also be told to provide any 
evidence in his possession that pertains 
to his claim.

2.  The VAMC should take appropriate 
action to secure the records of hospital 
treatment the veteran received at St. 
Joseph's Hospital from September 19 to 
29, 2003, by following the procedures set 
forth in 38 C.F.R. § 3.159 (2006).  All 
development efforts should be documented.

3.  The VAMC should make the following 
determinations:

(a) whether the veteran was enrolled in 
the VA health care system and whether he 
received medical services within the 24-
month period prior to the emergency and 
hospital treatment in September 2003.

(b)  Whether the veteran financially 
liable for the treatment.

(c).  Whether the veteran have coverage 
under a health-plan contract for any of 
the emergency treatment.

4.  After the above mentioned records 
have been requested or obtained, the VAMC 
should obtain a medical opinion for the 
appropriate VA physician.  The claims 
folder and medical file must be made 
available to the examiner for review.  
The physician should be requested to 
render an opinion as to whether the 
treatment at St. Joseph's Hospital from 
September 19 to 29, 2003, was a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility; and, if 
applicable, state at what point the 
veteran reached a point of stabilization.  
The physician should provide a complete 
rationale for all opinions expressed. 

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


